Citation Nr: 0844210	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-42 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1970, February 1971 to January 4, 1974, and January 
10, 1974, to January 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the RO that 
granted service connection and assigned a 50 percent rating, 
effective on April 21, 2004.  

In a statement received in October 2004, the veteran's 
representative presented assertions referable to a claim for 
a total rating based on individual unemployability due to 
service connected disability (TDIU).  This matter is referred 
to the RO for all indicated action.  



FINDING OF FACT

The service-connected PTSD is shown to be manifested by 
symptoms that include anxiety, hyperarousal, social 
avoidance, anxiety, irritability, and sleep impairment; 
without nearly continuous panic or depression affecting the 
ability to function independently, spatial disorientation, 
suicidal ideation, obsessional rituals, neglect of appearance 
or personal hygiene or impaired impulse control.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Letters sent to the veteran in July 2004, January 2008, and 
May 2008 regarding the claim for a higher initial rating did 
not fully comply with the dictates outlined in Vazquez.  

However, in this case, the Board finds that any defect in 
notice did not affect the essential fairness of the 
adjudication because the veteran had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  

The veteran has been issued a Statement of the Case (SOC) 
which included the necessary information applicable to his 
claim.  He has been given ample opportunity to respond to the 
rating decision and SOC, which adequately explained the 
criteria for increased rating.  

Moreover, he is represented by a recognized service 
organization, and in numerous documents, has been informed of 
what he needed to substantiate his claim.  There is no 
showing that there is additional evidence that should be 
obtained, or that additional notice that should be provided.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record contains statements from the veteran and his 
spouse, as well as, reports referable to August 2004 and June 
2008 VA examinations.  


Entitlement to an initial disability rating in excess of 50 
percent PTSD 

Service connection was granted for PTSD in an October 2004 
rating action.  A 50 percent evaluation was assigned, 
effective in April 2004.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The analysis is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.   See also Fenderson v. West, 12 Vet. 
App. 119 (1999) concerning initial and staged ratings.  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
veteran's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.  

The General Rating Formula for Mental Disorders provides a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).

In regard to industrial impairment, the veteran's spouse in a 
statement received in January 2008 reported that he had never 
held a 9 to 5 job.  He owned a sawmill for 18 years and a gun 
shop for a short period of time and, since 1988, had been in 
the military surplus business.  At his VA examination in June 
2008, the veteran reported working 7 days a week and feeling 
successful in his industrial pursuits.  

In considering his social impairment, the veteran is shown to 
have been married to his current spouse for over 28 years.  
He had five children, but had a relationship with only one 
daughter.  He did not like his family and had only one 
friend.  

Significantly, the veteran reported being socially isolated 
and liking to hunt and engage in solitary activities.  His 
spouse reported that he had no social skills, was easily 
irritated and was very rude.  

The veteran reported in June 2008 that his symptoms included 
decreased concentration, hyperarousal, social avoidance, 
depression, irritability and sleep disturbance.  The VA 
examiners added that the veteran was untrusting and guarded.  
He chose professions where his contact with people was 
limited.  The examiners felt that he minimized his 
symptomatology and refused to seek professional psychiatric 
treatment.  

The VA psychologist concluded that the veteran had 
significant and serious impairment in job and social 
functions; nonetheless, when considering the entire record, 
including the described hyperarousal, social avoidance, 
anxiety, irritability and sleep disturbance, his service 
connected PTSD is not shown to produce social or industrial 
inadaptability that meets the criteria for a rating higher 
than 50 percent.  

The Board in this regard must consider the factors identified 
in the criteria for a 70 percent rating.  To this extent, he 
is shown to be able to function independently and 
appropriately with only some impairment in effectiveness.  
There was no evidence of spatial disorientation.  He was 
described as oriented at the examinations, rather than 
disoriented.  

Although there was evidence of anxiety, his thought processes 
and associations were logical.  He had problems with short-
term memory, but there was no confusion or gross impairment 
in memory.  He had no hallucinations or delusional activity.  
There were no reported obsessional rituals.  

As noted, the veteran has expressed his satisfaction with his 
occupational pursuits.  He was identified as being socially 
isolated with some difficulty in maintaining stable 
relationships.  However, he is shown to have maintained a 
long-standing marriage with some connection to family and 
friends.  

The veteran in describing his symptoms did not indicate 
significant problems involving his own self care.  On 
examination, he was described as well groomed and adequately 
dressed.  He did not indicate problems involving routine 
behavior or conversation.  

While his affect has been variously described as being 
somewhat inappropriate, this is contemplated by the currently 
assigned 50 percent rating.  His thought processes are 
normal.  His speech has always been within normal limits.  
His conversation was normal, not illogical, obscure or 
irrelevant.  He was described usually as cooperative and as 
maintaining good eye contact.  

The veteran's spouse noted his having problems with 
irritability, but there is no showing of problems with 
seriously impaired impulse control, evidenced by explosive 
irritability or periods of violence.  Further, there was no 
reported evidence of near continuous panic or depression that 
affected his ability to function independently.  He has not 
reported any suicidal ideation.  

The Board reviewed and considered the range of GAF scores.  
The GAF score assigned at the August 2004 VA examination was 
43, and the June 2008 VA examination score was 55.  The GAF 
scores are not controlling, but must be accounted for as they 
represent the assessment of trained medical observers.  

While the GAF scores are indicative of at least moderate 
ongoing symptomatology, the currently assigned 50 percent 
rating adequately reflects the demonstrated level of 
occupational and social impairment manifested by reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  To 
this extent, the reported manifestations do not reflect a 
level of impaired functioning that even approaches the 
criteria warranting the assignment of a 70 percent rating.  

While the veteran is shown to minimize his symptoms and to 
resist seeking treatment, the actual clinical markers 
exhibited by the veteran during the period in question do not 
establish occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  

While the veteran is somewhat restricted socially, he is not 
shown to experience an overall inability to establish and 
maintain effective relationships due to the service-connected 
PTSD.  

Accordingly, on this record, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating higher than 50 percent for the service-connected PTSD.  





ORDER

An increased rating in excess of 50 percent for the service-
connected PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


